Case 3:20-cv-00342-DPM Document 8 Filed 01/15/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
JOSEPH L. SMITH
ADC #176381 PLAINTIFF
v. No. 3:20-cv-342-DPM

KEITH BOWERS, Administrator,

Craighead County Detention Center;

TONI RAYMOND, Assistant Jail

Administrator, Craighead County Jail;

and MARTY BOYD, Sheriff, Craighead

County Sheriff Department DEFENDANTS

ORDER

Unopposed recommendation, Doc. 7, adopted. FED. R. CIV.
P.72(b) (1983 addition to advisory committee notes). Smith's
complaint, Doc. 2, will be dismissed without prejudice for failure to
state a claim. This dismissal counts as a “strike” for purposes of
28 U.S.C. § 1915(g). An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

So Ordered.

i TYA, 11 A (fe fla
AAU eg ALY

D.P. Marshall Jz.
United States District Judge

,4 Le 2s AA ie IAAT
15 JIMMY AUVAl

 
